DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “increased surface structure having an increased liquid contact area”. The term “increased” does not have a corresponding frame of reference in the claim. In other words, increased with respect to what? Therefore, the claim is indefinite. Claims 2-6 are rejected for the same reason as claim 1.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under pre-AIA  35 U.S.C. 102(g) as being anticipated by Mori WO2016006648A1 published 01/14/2016 (reference will be made to the US application 20170167475 in English language).
In Fig 1, Mori discloses:
1.  A liquid supply system comprising: a container (11) having an inlet (the point where K2 enters 11) and an outlet (the point where K1 exits 11) for liquid and provided with a pump chamber (P1 and/or P2) inside it (see Fig 1); a supply passage (passage from K2 to 21 and/or 23 inside 11) through which the liquid flowing in through the inlet is supplied to the pump chamber (see Fig 1); and a discharge passage (passage from 22 and/or 24 to K1 inside 11) through which the liquid discharged from the pump chamber is brought to the outlet (see Fig 1), wherein a portion of an inner surface of the liquid supply system that is in contact with the liquid is provided with an increased surface structure having an increased liquid contact area any surface inside 11. Therefore, as best understood, see Fig 1 wherein the inner surface of 12 and/or the outer surface of 41 & 42 [all of which are surfaces inside 11 and thus are inner surfaces of the liquid supply system] offer increased surface area compared to e.g. any similar liquid supply system which is smaller in size, wherein these surfaces are in contact with the liquid and the liquid flows axially to fill/empty the pump chambers P1 and/or P2.). 
 
2.  The liquid supply system according to claim 1, wherein the increased surface structure includes depressions and projections (see e.g. the projections and depression of 41 and/or 42). 
 
3.  The liquid supply system according to claim 1, wherein the increased surface structure is provided in the pump chamber (see e.g. 41 and/or 42 inside P1 and/or P2 in Fig 1 wherein 41 and/or 42 include surfaces inside 11 and thus are considered inside surfaces of the liquid supply system). 
 
4.  The liquid supply system according to claim 3, wherein the pump chamber has a substantially axisymmetric shape (see Fig 1), a pump inlet (21 or 23) with which the supply passage is joined is provided on one axial side of the pump chamber, a pump outlet (22 or 24) with which the discharge passage is joined is provided on the other axial side of the pump chamber, and the increased surface structure is provided uniformly along the axial direction of 
 
5.  The liquid supply system according to claim 1, wherein the increased surface structure is provided in the supply passage and the discharge passage (see Fig 1 wherein the supply and discharge passages [as set forth in claim 1] offer increased surface area compared to e.g. a similar liquid supply system which is smaller in size). 
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori WO2016006648A1 published 01/14/2016 (reference will be made to the US application 20170167475 in English language) in view of Smith US 2021156.
Mori discloses:
6.  The liquid supply system according claim 1, comprising: a shaft member (15) that moves vertically upward and downward in the container;  and a first bellows (41) and a second bellows (42) disposed one above the other along the vertical direction, each of which expands and contracts with upward and downward motion of the shaft member (see Fig 1);  wherein the pump chamber includes a first pump chamber (P1) formed by a space surrounding the outer circumference of the first bellows and a second pump chamber (P2) formed by a space surrounding the outer circumference of the second bellows (see Fig 1).
Mori does not disclose the increased surface structure includes depressions and projections that are provided on an inner surface of a wall that defines the space surrounding the outer circumference of the first bellows in the first pump chamber and extend parallel to the direction of expansion and contraction of the first bellows and depressions and projections 
Smith discloses a bellows pump with a bellows guide system which includes keys 30 which slide in grooves 31 (see e.g. Figs 1-2 and the corresponding keys and grooves in annotated Fig 3 below, and see col 2 lines 7-12).
Before the effective filing date of the application, one of ordinary skill in the art would have found it obvious to utilize the bellows guide system of keys and grooves as taught by Smith in the bellows pump of Mori for each bellows (41 and 42) to gain the benefit of maintaining the position of each bellows during operation as taught by Smith in col 2 lines 10-12.   
With this modification, Mori as modified by Smith would disclose the increased surface structure includes depressions and projections (the grooves 31 of Smith applied to Mori at the inside of 12 of Mori for each bellows [41 and 42] wherein these grooves/depressions have corresponding projections circumferentially between the grooves) that are provided on an inner surface of a wall (the grooves of Smith applied to the inner surface of 12 of Mori) that defines the space surrounding the outer circumference of the first bellows in the first pump chamber and extend parallel to the direction of expansion and contraction of the first bellows and depressions and projections that are provided on an inner surface of a wall that defines the space surrounding the outer circumference of the second bellows in the second pump chamber and extend parallel to the direction of expansion and contraction of the second bellows (see . 


    PNG
    media_image1.png
    1250
    857
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746